— Order, Supreme Court, New York County (Walter Schackman, J.), entered on or about January 14, 1986, judgment of said court, entered thereon on February 7, 1986, and order of said court, entered on December 4, 1985, unanimously affirmed, without costs and without disbursements. Appeal from the order of said court (Alfred Ascione, J.), entered on November 22, 1982, unanimously dismissed as moot, without costs and without disbursements. No opinion. Concur — Rupferman, J. P., Sullivan, Rosenberger, Ellerin and Wallach, JJ.